DETAILED ACTION
This office action is in response to applicant’s filing dated October 12, 2021.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claim(s) 1, 3, 8, 13, 14, 16, 18, 39-41, 43-46, 48, 50, 51, 54-56, 58-60, 65, and 70-72 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed October 12, 2021.  Acknowledgement is made of Applicant's amendment of claim 39.  Claims 2, 4-7, 9-12, 15, 17, 19-38, 42, 47, 49, 52, 53, 57, 61-64, 66-69, and 73-90 were previously canceled. 
Applicants elected without traverse Group II, drawn to a pharmaceutical formulation comprising therapeutically effective amounts of a statin or a pharmaceutically acceptable salt thereof, β-hydroxy β-methylbutyrate (HMB) or a pharmaceutically acceptable salt thereof, and leucic acid or a pharmaceutically acceptable salt thereof as the elected invention and atorvastatin as the elected statin species in the reply filed on November 18, 2019.  The requirement is still deemed proper.  Claim(s) 1, 3, 8, 13, 14, 16, 18, 50, 51, 54-56, 58-60, 65, and 70-72 remain withdrawn.


Priority
The present application is a national stage entry of PCT/US2017/042881 filed on July 19, 2017, which claims benefit of US Provisional Application No. 62/364,100 filed on July 19, 2016.  The effective filing date of the instant application is July 19, 2016. 


Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.

Modified Objections and/or Rejections
Modifications Necessitated by Claim Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 39, 40, and 44-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zemel et al (WO 2014/152016 A1, cited in the IDS).
	The Examiner notes that with regard to the transitional phrase "consisting essentially of", the phrase "consisting essentially of" has been construed as equivalent to "comprising". The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) (emphasis in original). For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355. See MPEP 2111.03.
	In the instant case, Applicant has not demonstrated that the addition of other components such as additional antihyperlipidemic agents, such as nicotinic acid, would materially change the characteristics of the instant invention. The specification teaches a combination comprising HMB and leucic acid for use in methods for alleviating statin induced myopathy and/or myalgia in an individual taking a statin (see paragraph [0004]); Example 1, patient is administered Vytorin and HMB, and later leucic acid was administered (see paragraph [0098]).  Vyotrin is a combination of ezetimibe and simvastatin as evidenced by VYTORIN® (Merck/Schering-Plough Pharmaceuticals, VYTORIN® Prescribing information).  VYTORIN® teaches VYTORIN contains ezetimibe, a selective inhibitor of intestinal cholesterol and related phytosterol absorption, and simvastatin, an HMG-CoA reductase inhibitor (page 13, DESCRIPTION).  Moreover, Example 5, the HMB monohydrate and leucid acid is administered while subject continues to be administered statin and diabetic medications with dosages unchanged.  The cited art suggest a Zemel teaches a composition comprising alpha-hydroxy-isocaproic acid/leucic acid and HMB (claim 30); further comprising a statin, atorvastatin.  In view of the instant disclosure, it is unclear how the inclusion of other active 
Regarding claims 39, 40, and 46, Zemel teaches a composition comprising one or more leucine metabolites (claim 1) wherein the one or more leucine metabolites include alpha-hydroxy-isocaproic acid and HMB (claim 30); further comprising one or more therapeutic agents that is capable of lowering lipid accumulation (claim 32) wherein the one or more therapeutic agents is an HMG-CoA inhibitor (claim 33).  Zemel teaches the composition is useful for lowering total cholesterol level in a subject in need there of (claim 82).  Zemel teaches HMB can be in a variety of forms including calcium 3-hydroxy-3-methylbutyrate hydrate [0075] which is equivalent to calcium β-hydroxy-β-methylbutyrate, as evidenced by SciFinder (CAS Registry number 135236-72-5, obtained from SciFinder February 28, 2020).  Alpha-hydroxy-isocaproic acid is equivalent to leucic acid, as evidenced by SciFinder (CAS Registry number 498-36-2, obtained from SciFinder February 28, 2020).  Zemel teaches HMG-CoA inhibitors include statins and the statin type anti-hyperlipidemic agents include the elected atorvastatin [0084].
While the reference may not be anticipatory insofar as one must select alpha-hydroxy-isocaproic acid and HMB from three possible leucine metabolites and atorvastatin from various statin type anti-hyperlipidemic agents as taught in Zemel, it remains that it would have been obvious to a person of ordinary skill in the art, to have selected alpha-hydroxy-isocaproic acid and HMB from the list of possible leucine metabolites, and atorvastatin in order to arrive at a composition useful for lowering total cholesterol level.  The skilled person would have been motivated to do so by the unambiguous disclosure of each particular species of leucine metabolites and statin type anti-hyperlipidemic agents individually and alternatively as equally 
Regarding the limitation “wherein side effects or intolerance induced by administration of only the statin are reduced or alleviated,” such a limitation is directed to an intended use of the composition, such a limitation of the instant claims fail to patentably distinguish the instant claims over the cited prior art because such a limitation is an intended use of the composition (i.e. an intent to use the disclosed composition to reduce or alleviate side effects or intolerance induced by administration of only the statin), which does not impart any physical or material characteristics to the composition that is not already present in the cited prior art.
Taken together, all this would result in the practice of the method of claims 39, 40, and 46 with a reasonable expectation of success.

Regarding claims 44 and 45, a dose can comprise about 1300 mg of a leucine metabolite [0093].  MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
Claims 41 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zemel et al (WO 2014/152016 A1, cited in the IDS) as applied to claims 39, 40, and 44-46 above, and further in view of Lipitor® (Lipitor Product Information, Pfizer Australia Pty Ltd, June 19, 2013).
Zemel teaches all the limitations of claim 41 (see above 103 rejection) except wherein the atorvastatin is in an amount of 10 to 80 mg.
However, Lipitor® teaches LIPITOR tablets contain atorvastatin calcium equivalent to 10, 20, 40 and 80 mg atorvastatin (page 1, last paragraph); atorvastatin is an inhibitor of HMG-CoA reductase (page 2, 1st paragraph); atorvastatin lowers plasma cholesterol and lipoprotein levels by inhibiting HMG-CoA reductase and cholesterol synthesis in the liver and by increasing the number of hepatic LDL receptors on the cell-surface to enhance uptake and catabolism of LDL (page 2, 2nd paragraph); and atorvastatin reduces total-C (total cholesterol) (page 2, 4th paragraph).  Thus, Lipitor® establishes that atorvastatin was commercially available in tablets containing 10, 20, 40 and 80 mg atorvastatin for use in human patients.  As such, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition suggested by Zemel with amounts known to be commercially available for use in humans with an expectation of success, since the prior art establishes that these amounts are approved for use in humans to lower total cholesterol, resulting in the composition of claim 41 with a reasonable expectation of success.

Regarding claim 43, formulating a composition comprising about 1300 mg of the leucine metabolite, HMB, as suggested by Zemel and 10-80 mg of atorvastatin as suggested by Lipitor®, one would arrive at a composition comprising a statin-to-HMB ratio that is about 0.007 to about 0.06 by weight.  MPEP 2144.05 states: In the case where the claimed ranges “overlap or  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003). Moreover, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize the amounts of HMB suggested by Zemel and amounts of atorvastatin suggested by Lipitor® as a starting point to optimize the amounts and ratios of HMB and atorvastatin for use in formulating a composition comprising atorvastatin, HMB, and leucic acid for lowering cholesterol with an expectation of success, because the dosage is a result-effective variable, i.e. a variable that achieves a recognized result and therefore, the determination of the optimum or workable dosages would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed dosage range, the determination of the optimum or workable dosing regimen given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
Taken together, all this would result in the composition of claim 43 with a reasonable expectation of success.

Claims 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zemel et al (WO 2014/152016 A1, cited in the IDS) as applied to claims 39, 40, and 44-46 above, and further in view of  Mero et al (Journal of the International Society of Sports Nutrition, 2010; 7(1):1, pages 1-8).
Zemel teaches all the limitations of claim 48 (see above 103 rejection) except wherein the leucic acid is leucic acid sodium salt.
However, Mero teaches fifteen healthy male soccer players were administered sodium salt of HICA (alfa-hydroxy-isocaproic acid) which corresponded to 500 mg of HICA.  HICA is equivalent to leucic acid.  Thus, Mero establishes that sodium salt of HICA was safe for administration to humans.  As such, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition suggested by Zemel with the sodium salt of leucic acid with an expectation of success, since the prior art establishes that the sodium salt of leucic acid was known in the art to be suitable to be administered to humans, resulting in the composition of claim 48 with a reasonable expectation of success.
Response to Arguments
Applicant argues:
	Claims have been amended to recite “consisting essentialy of.”  Applicant notes that the § 103 rejection is an exercise in impermissible hindsight because the Office Action has not provided any showing as to why that the combination of only β-hydroxy-β-methylbutyrate (HMB) and leucic acid would have worked for its intended purpose of reducing the side effects of statin administration. Indeed, Zemel discloses leucine metabolites always in combination 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
	As set forth above, with regard to the transitional phrase "consisting essentially of", the phrase "consisting essentially of" has been construed as equivalent to "comprising". The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) (emphasis in original). In the instant case, Applicant has not demonstrated that the addition of other components such as additional antihyperlipidemic agents, such as nicotinic acid, would materially change the characteristics of the instant invention.  For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually PPG, 156 F.3d at 1355, 48 USPQ2d at 1355. See MPEP 2111.03.
Although the compositions taught by Zemel comprise nicotinic acid, given the comprising language of the instantly claimed invention, the examiner notes that other ingredients are not precluded.  Zemel explicitly exemplifies HMB and leucic acid as one of 3 leucine metabolites for use in the disclosed compositions and one of ordinary skill in the art can easily envisage a combination of HMB and leucic acid from the leucine metabolites explicitly taught for use in the disclosed compositions.  Moreover, as set forth above, Zemel explicitly teaches the compositions further comprising one or more therapeutic agents that is capable of lowering lipid accumulation (claim 32) wherein the one or more therapeutic agents is an HMG-CoA inhibitor (claim 33) and that HMG-CoA inhibitors include statins and the statin type anti-hyperlipidemic agents include the elected atorvastatin [0084].  As set forth above, while the reference may not be anticipatory insofar as one must select alpha-hydroxy-isocaproic acid and HMB from three possible leucine metabolites and atorvastatin from ten possible statin type anti-hyperlipidemic agents as taught in Zemel, it remains that it would have been obvious to a person of ordinary skill in the art, to have selected alpha-hydroxy-isocaproic acid and HMB from the list of possible leucine metabolites, and atorvastatin in order to arrive at a composition useful for lowering total cholesterol level.   The Examiner further notes that HMG-CoA inhibitors are exemplified as one of 8 potential therapeutic agents that is capable of lowering lipid accumulation (claim 76) and atorvastatin is listed as one of ten possible HMG-CoA inhibitor statins.  [I]t is well settled that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985).” In the instant case, one of ordinary skill in the art could easily envisage the combination of HMB and leucic acid from the 3 leucine metabolites disclosed by Zemel further comprising atorvastatin from the 10 identified HMG-CoA inhibitor statins disclosed by Zemel in order to arrive at a composition useful for lowering total cholesterol level.

Applicant argues:
The present invention advantageously shows specifically combining leucic acid and HMB (further in combination with a statin), as recited in claim 39, provides synergistic results. Specifically, Example 1 of Applicant's specification teaches a synergistic effect of HMB specifically in combination with leucic acid, where "patients experienced incomplete resolution of SIM [statin-induced myopathy and/or myalgia] when administered HMB alone." And yet, "[a]dministration of leucic acid in combination with HMB led to complete resolution of SIM symptoms and reduction of CPK levels to within normal ranges." Specification, at [0096]-[0100]. This demonstrates the synergistic effect of combination treatment using both compounds on reducing the side effects of statin administration., an advantage neither taught or suggested by Zemel.  Both Lipitor and Mero fail to cure the deficiencies of Zemel. Lipitor is silent regarding both HMB and leucic acid. Mero is silent regarding statin administration.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
Regarding the argument that there was no reasonable expectation of success in specifically combining leucic acid and HMB (further in combination with a statin), as recited in claim 39, to achieve the synergistic results reported by Applicant.  MPEP 716.02 states:
	Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).  In the instant case, in a review of Example 1, it appears that the data described is for 2 patients.  Generally, in clinical studies, 2 subjects is generally insufficient to establish statistical significance of a particular treatment regimen.  In a review of the prior art, the statin administered does not appear to be disclosed.  Moreover, the disclosure of Example 1 states that in both cases, the patients experienced incomplete resolution of SIM when administered HMB alone and administration of leucic acid in combination with HMB led to complete resolution of SIM symptoms and reduction of CPK levels to within normal ranges.  Disclosure of the effects of leucic acid alone was not identified.  As no data is provided, the Examiner is unable to ascertain from the description whether or not the results described are indeed unexpected and of statistical and practical significance.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 39-41, 43-46, and 48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 9-13 of U.S. Patent No. US 10,213,398 and claims 13, 14, and 16-20 of US Patent No. 9,399,026 B2 in view of Zemel et al (WO 2014/152016 A1, cited in the IDS). 
The instantly claimed composition differs from the composition of the previously granted claims in that the instant claims further comprise leucic acid.  However, Zemel teaches a composition comprising one or more leucine metabolites (claim 1) wherein the one or more leucine metabolites include alpha-hydroxy-isocaproic acid and HMB (claim 30); further comprising one or more therapeutic agents that is capable of lowering lipid accumulation (claim 32) wherein the one or more therapeutic agents is an HMG-CoA inhibitor (claim 33).  Zemel teaches the composition is useful for lowering total cholesterol level in a subject in need there of (claim 82).  Zemel teaches HMB can be in a variety of forms including calcium 3-hydroxy-3-methylbutyrate hydrate [0075] which is equivalent to calcium β-hydroxy-β-methylbutyrate, as evidenced by SciFinder (CAS Registry number 135236-72-5, obtained from SciFinder February 28, 2020).  Alpha-hydroxy-isocaproic acid is equivalent to leucic acid, as evidenced by SciFinder 
Thus, it would have been prima facie obvious to one of ordinary skill in the art to modify the composition of the previously allowed claims to further comprise leucic acid in view of the teachings of Zemel to arrive at the instant claims.  Moreover, the instantly claimed composition would anticipate the composition of the previously allowed claims.
Response to Arguments
Applicant’s request for maintaining the rejection on the grounds of non-statutory obviousness-type double patenting over US Patent Nos. 9,399,026 B2 and 10,213,398 is noncompliant with the regulations under 37 C.F.R. 1.111.  The instant rejection is not a provisional rejection as the claims of US Patent Nos. 9,399,026 B2 and 10,213,398 have been issued.  In the interest of compact prosecution, the examiner has examined the instant application.  However, in order for the response to the instant Office Action to be fully responsive and in compliance with the regulations under 37 C.F.R. 1.111, the Applicant should either file a terminal disclosure or traverse the rejection based on US Patent Nos. 9,399,026 B2 and 10,213,398.  Because applicant did not distinctly and specifically point out the supposed errors in the instant non-statutory obviousness-type double patent rejection in view of Nos. 9,399,026 B2 and 10,213,398 and no Terminal Disclaimer has been filed, the rejection is maintained.

Conclusion
Claims 39-41, 43-46, and 48 are rejected.
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RR/Examiner, Art Unit 1628                                                                                                                                                                                                        
/MARCOS L SZNAIDMAN/Primary Examiner, Art Unit 1628